Order entered April 29, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01429-CV

                                  JIM SILLIMAN, Appellant

                                               V.

           LUXOR CONTRACTING, INC. D/B/A LUXOR STAFFING, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-01795

                                           ORDER
        The Court has before it the request of Vielica Dobbins, official court reporter for the

134th Judical District Court, for an extension of time in which to file the reporter’s record. The

Court GRANTS the motion and ORDERS Ms. Dobbins to file the reporter’s record by May 7,

2013.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE